Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Connie J. Spence appeals the district court’s order affirming the bankruptcy court’s order allowing Joseph S. Knecht and Company’s claim for costs and attorney’s fees incurred in the collection of its debt. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Spence v. Joseph S. Knecht & Co., No. CA-05-103-18 (D.S.C. Sept. 7, 2005). We have previously granted Appel-lee’s unopposed motion to submit this case on the briefs and therefore dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.